     Case 2:18-cv-10481-FMO-JC Document 187-13 Filed 01/15/21 Page 1 of 6 Page ID
                                      #:2036



 1    CHRISTINE NESTOR,Fla. Bar No. 597211
      Email: nestorc@sec.gov
 2
      STEPHANIE N. MOOT,Fla. Bar No. 30377
 3    Email: moots@sec.gov
      ANDREW O. SCHIFF,Pa. Bar No. 43641
 4
      Email: schiffa@sec.gov
 5    Attorneys for Plaintiff
      Securities and Exchange Commission
 6
      801 Brickell Avenue, Suite 1950
 7    Miami, FL 33131
      Telephone:(305)982-6300
 8
      Facsimile:(305)516-4154
 9
      LOCAL COUNSEL
10
      DONALD W.SEARLES, Cal. Bar No. 135705
11    Email: searlesd@sec.gov
      Securities and Exchange Commission
12
      444 S. Flower Street, Suite 900
13    Los Angeles, CA 90071
      Telephone:(323)965-3398
14
      Facsimile:(213)443-1904
15
16                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
17
18                                                CV 18-10481 FMO(JCx)
      SECURITIES AND EXCHANGE
19
      COMMISSION,                                 CONSENT OF DEFENDANT
20                    Plaintiff,                  BALANCED FINANCIAL,INC.TO
                                                  FINAL JUDGMENT
21
22          vs.
23
      ROBERT DAVIS,JR., et al.
24
25                  Defendants.
26         1.     Defendant Balanced Financial,Inc.("Defendant")acknowledges having been
27 served with the complaint in this action, enters a general
                                                              appearance, and admits the
28

                                              1                           7
     Case 2:18-cv-10481-FMO-JC Document 187-13 Filed 01/15/21 Page 2 of 6 Page ID
                                      #:2037




 1    Court's jurisdiction over Defendant and over the subject matter of this action.
 2          2.     Without admitting or denying the allegations of the complaint (except as to
 3 personal and subject matter jurisdiction, which Defendant admits), Defendant hereby
 4 consents to the entry of the final Judgment in the form attached hereto (the "Final
 5 Judgment") and incorporated by reference herein, which, among other things, orders
 6 Defendant to pay disgorgement in the amount of $623,071.31 plus prejudgment interest
 7 thereon in the amount of $91,804.54, jointly and severally with Defendant Gregory W.
 8 Anderson.
 9          3.    Defendant waives the entry offmdings offact and conclusions oflaw pursuant
10 to Rule 52 ofthe Federal Rules of Civil Procedure.
11          4.    Defendant waives the right, if any, to a jury trial and to appeal from the entry
12 ofthe Final Judgment.
13          5.    Defendant enters into this Consent voluntarily and represents that no threats,
14 offers, promises, or inducements of any kind have been made by the Commission or any
15 member, officer, employee, agent, or representative of the Commission to induce
16 Defendant or anyone acting on his behalf to enter into this Consent.
17         6.     Defendant agrees that this Consent shall be incorporated into the Final
18 Judgment with the same force and effect as if fully set forth therein.
19         7.     Defendant will not oppose the enforcement of the Final Judgment on the
20 ground, if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil
21 Procedure, and hereby waives any objection based thereon.
22          8.    Defendant waives service of the Final Judgment and agrees that entry of the
23 Final Judgment by the Court and filing with the Clerk ofthe Court will constitute notice to
24 Defendant ofits terms and conditions. Defendant further agrees to provide counsel for the
25 Commission, within thirty days after the Final Judgment is filed with the Clerk ofthe Court,
26 with an affidavit or declaration stating that Defendant has received and read a copy ofthe
27 Final Judgment.
28

                                                  2
     Case 2:18-cv-10481-FMO-JC Document 187-13 Filed 01/15/21 Page 3 of 6 Page ID
                                      #:2038



 1          9.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims
 2 asserted against Defendant in this civil proceeding. Defendant acknowledges that no
 3 promise or representation has been made by the Commission or any member, officer,
 4 employee, agent, or representative ofthe Commission with regard to any criminal liability
 5 that may have arisen or may arise from the facts underlying this action or immunity from
 6 any such criminal liability. Defendant waives any claim of Double Jeopardy based upon
 7 the settlement of this proceeding, including the imposition of any remedy or civil penalty
 8 herein. Defendant further acknowledges that the Court's entry of a peiinanent injunction
 9 may have collateral consequences under federal or state law and the rules and regulations
10 of self-regulatory organizations, licensing boards, and other regulatory organizations.
11 Such collateral consequences include, but are not limited to, a statutory disqualification
12 with respect to membership or participation in, or association with a member of, a self-
13 regulatory organization. This statutory disqualification has consequences that are separate
14 from any sanction imposed in an administrative proceeding. In addition,in any disciplinary
15 proceeding before the Commission based on the entry of the injunction in this action,
16 Defendant understands that it shall not be permitted to contest the factual allegations ofthe
17 complaint in this action.
18          10.   Defendant understands and agrees to comply with the terms of 17 C.F.R.
19 § 202.5(e), which provides in part that it is the Commission's policy "not to permit a
20 defendant or respondent to consent to a judgment or order that imposes a sanction while
21    denying the allegations in the complaint or order for proceedings," and "a refusal to admit
22 the allegations is equivalent to a denial, unless the defendant or respondent states that it
23 neither admits nor denies the allegations." As part of Defendant's agreement to comply
24 with the terms of Section 202.5(e), Defendant: (i) will not take any action or make or
25 permit to be made any public statement denying, directly or indirectly, any allegation in
26 the complaint or creating the impression that the complaint is without factual basis;(ii) will
27 not make or permit to be made any public statement to the effect that Defendant does not
28 admit the allegations of the complaint, or that this Consent contains no admission of the

                                                  3
     Case 2:18-cv-10481-FMO-JC Document 187-13 Filed 01/15/21 Page 4 of 6 Page ID
                                      #:2039



 1     allegations, without also stating that Defendant does not deny the allegations; and (iii) upon
 2 the filing of this Consent, Defendant hereby withdraws any papers filed in this action to
 3 the extent that they deny any allegation in the complaint. If Defendant breaches this
 4 agreement, the Commission may petition the Court to vacate the Final Judgment and
 5 restore this action to its active docket. Nothing in this paragraph affects Defendant's: (i)
 6 testimonial obligations; or (ii) right to take legal or factual positions in litigation or other
 7 legal proceedings in which the Commission is not a party.
 8           11.    Defendant hereby waives any rights under the Equal Access to Justice Act,
 9 the Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision
10 of law to seek from the United States, or any agency, or any official of the United States
11    acting in his or her official capacity, directly or indirectly,reimbursement ofattorney's fees
12 or other fees, expenses, or costs expended by Defendant to defend against this action. For
13 these purposes, Defendant agrees that Defendant is not the prevailing party in this action
14 since the parties have reached a good faith settlement.
15           12.   In connection with this action and any related judicial or administrative
16 proceeding or investigation commenced by the Commission or to which the Commission
17 is a party, Defendant(i) agrees to appear and be interviewed by Commission staff at such
18 times and places as the staff requests upon reasonable notice; (ii) will accept service by
19 mail or facsimile transmission of notices or subpoenas issued by the Commission for
20 documents or testimony at depositions, hearings,,or trials, or in connection with any related
21    investigation by Commission staff; (iii) appoints Defendant's undersigned attorney as
22 agent to receive service of such notices and subpoenas;(iv) with respect to such notices
23 and subpoenas, waives the territorial limits on service contained in Rule 45 of the Federal
24 Rules of Civil Procedure and any applicable local rules, provided that the party requesting
25 the testimony reimburses Defendant's travel, lodging, and subsistence expenses at the then-
26 prevailing U.S. Government per diem rates; and (v) consents to personal jurisdiction over
27 Defendant in any United States District Court for purposes ofenforcing any such subpoena.
28

                                                    4
     Case 2:18-cv-10481-FMO-JC Document 187-13 Filed 01/15/21 Page 5 of 6 Page ID
                                      #:2040



 1          13.      Defendant agrees that the Commission may present the Final Judgment to the
 2 Court for signature and entry without further notice.
 3          14.      Defendant agrees that this Court shall retain jurisdiction over this matter for
 4 the purpose of enforcing the terms ofthe Final Judgm;nt.
 5
 6 Dated: l            (ir2e2R-
                                                        Grego
 7
 8
                                                        Title
 9
10
      STATE OF(1)lorej0
11
12
      COUNTY OF Lar trA,e-r
13
14
            On r_Wsq1                   ,202f,before me personally appeared Gregory W.Anderson,
15
                                    of Balanced Financial, Inc., who [check one]( )is personally
16
      known to me,or         )produced a Co         driver's license bearing his name and photograph
17
      as identification, and who executed this Consent, and acknowledged to me that he executed
18
      the same.
19
20
21
                       ANN ENDICOTT
                      NOTARY PUBLIC
                                                  a L1676
                  STATE OF COLORADO
                  NOTARY ID 20204015583
                                                  Notary Public
22          MY COf,- MISSION EXPIRES 05-04-2024
                                                  Commission expires:05101-112Oz-li
23
24
25
26
27
28

                                                       5
     Case 2:18-cv-10481-FMO-JC Document 187-13 Filed 01/15/21 Page 6 of 6 Page ID
                                      #:2041




 1    Approved as to form:
 2
 3
 4
 5 Lori Patterson, Esq.
   Mark D. Griffin, Esq.
 6
   Joshua Tropper, Esq.
 7 Baker, Donaldson, Bearman, Caldwell & Berkowitz, P.A.
   165 Madison Avenue, Suite 2000
 8
   Memphis, TN 38103
 9 Email: 1patterson@bakerdonalson.corn
          mgriffin@bakerdonaldson.com
10
   Attorneys for Defendant Balanced Financial, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
